Title: Tuesday January 1st. 1788.
From: Adams, John Quincy
To: 


       Pass’d the day and evening at the office. Read at my own lodgings till one o’clock in the morning.
       I feel every day a greater disposition to drop this nonsense. It takes up a great deal of my time, and as it is incessantly calling upon me, I can never have any respite: in the extreme cold of winter I have no convenience, for writing, and was it not for the pleasure of complaining to myself, I believe I should have done long ago. I often get in arrears and then I have as much time to recollect, the circumstances of one day, as at other times I have to write for four. These inconveniences however are most prevalent in the severity of the winter Season. As I have got so far through this, and more particularly as I have now begun the year, I will make an effort to carry it on for one more revolution of the Sun, and if I then feel as averse to writing as at present, I will e’en stop, at least while the events in which I am concern’d are as trivial, as they are at present. One consideration upon this subject, at least affords me some satisfaction: it is that when I look back in these volumes, and peruse, the temporary productions of my pen; I am at least able to say, at the close of the day; that day I did something.
      